UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7073



CALVIN MCLEAN MOORE,

                                                Plaintiff - Appellant,

          versus


MACK JARVIS,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-389-5-H)


Submitted:     September 30, 1998           Decided:   October 21, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin McLean Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Moore, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp.

1998). We have reviewed the record and the district court’s opinion

and find that this appeal is frivolous. Accordingly, we dismiss the

appeal on the reasoning of the district court. Moore v. Jarvis, No.

CA-98-389-5-H (E.D.N.C. June 16, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2